Citation Nr: 1115452	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-42 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for kidney stones, claimed as kidney disease secondary to dehydration and bacterial ingestion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.  

This matter arises from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  During the Board hearing, the Veteran submitted additional evidence not considered in the September 2009 statement of the case.  The Veteran also filed a waiver of initial RO consideration and thus the Board may proceed.  38 C.F.R. §§ 19.37, 20.1304.

The Board finds that this matter must REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further assistance with his appeal is necessary.  


REMAND

Reasons for Remand:  To attempt to obtain further service and private treatment records as well as obtain a VA examination.

VA's duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c) (1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c) (2).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. 79. 

During his October 2010 travel board hearing, the Veteran testified that he was treated on numerous occasions for dehydration while he was stationed at Fort Ord, California and at Fort Clayton, Panama.   During his service at Fort Ord, the Veteran testified that he was sent to Camp Pendleton around April or May 1980 for training and he was hospitalized at the Camp Pendleton base hospital for dehydration.  These hospital records are not in the claims file and it is unclear whether the RO attempted to obtain them.  Because the Veteran's claim rests upon the theory that in-service dehydration caused or contributed to his kidney problems, a remand is necessary to attempt to obtain these service treatment records.  

The Veteran also testified that he sought private medical treatment for his kidney stones from a Dr. I. who opined that the Veteran's kidney stones were likely the cause of in-service dehydration.  The Veteran indicated that he submitted a VA Form 21-4142 authorizing VA to obtain treatment records from Dr. I.  No such form is found in the claims file and there is no indication that the RO sought to obtain these records.  In October 2010, the Veteran submitted a copy of a treatment report from Dr. I., which reveals that in May 2005 he was treated for kidney stones.  The Veteran also submitted a letter dated in October 2010 from a Dr. P., which indicates that the Veteran continued to seek treatment for his chronic kidney stones.  The Board notes that treatment records from Dr. P.'s office dated from January 2007 to August 2007 were contained in records from the Social Security Administration (SSA).  However, no updated treatment records have been obtained.  On remand, the RO should assist the Veteran in submitting signed authorization forms and obtaining additional treatment records, to include from Dr. I. and Dr. P., as they would assist the Board in deciding this matter.  

Further, the Board finds that a VA examination is warranted to assess the etiology of the Veteran's kidney stones.  The Veteran suffers from a current kidney disorder.  He has stated that while he suffered from dehydration at various times during service, and experienced painful urination and back pain during and after service, he did not seek medical treatment for his kidney problems until about 2003.  The available service treatment records indicate that in March 1982, while stationed in Panama, he was treated for heat exhaustion.  

The Veteran also testified during his Board hearing that Dr. I. as well as his VA urologist, Dr. P., both told him that his kidney problems were likely related to the dehydration he suffered during service.  To support this assertion, the Veteran submitted an October 2007 VA treatment note where Dr. P. suggested that the Veteran file a disability claim and Dr. P. would consider signing it.  The Veteran is competent to attest to factual matters of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not competent however to provide a diagnosis for his kidney disorder or proffer an opinion as to its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is also competent to describe conversations with treating physicians.  However, his statements regarding these physicians' medical opinions are too attenuated to constitute competent medical nexus evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the medical evidence does not reveal a nexus opinion relating the Veteran's current kidney problems to active service.  The Court has stated, however, that the third element (i.e. an indication that the current disorder may be related to an in-service event) requires a "low threshold" and requires only that the evidence "indicate" that there may be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The Veteran has stated that he has experienced symptoms consistent with kidney stones both during and after service, to include painful urination and back pain.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As such, the Board finds that the low threshold has been met and a VA examination is necessary to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any of the Veteran's hospital treatment records from the base hospital in Camp Pendleton from March 1980 to June 1980.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issue on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. The Veteran should be scheduled for an appropriate VA examination to obtain an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that his kidney disorder is the result of an injury or disease during active service, to include any treatment for heat exhaustion or dehydration.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


